Title: To James Madison from James Leander Cathcart, 10 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston Augt: 10th: 1806

I had the honor to write to you yesterday informing you that I had pitch’d upon the Ship two Brothers of Salem to carry Mella Menni out in: she is a fast sailer has a bulwark pierced with twelve ports exactly like the Franklin which might be lined in little time & at small expense & would then make a very good appearance  It occurs to me that Mella Menni would agree to have her substituted in lieu of the Franklin.  Provided this suggestion meets your approbation, I will speak to him on the subject, & if agreed to the Franklins guns &ca. with the addition of two more will exactly suit her.
Her owners ask 1000 £ Sterling for the run out to Tunis  I have offerd 2000 dollars and I believe she might be purchased for something between six & eight thousand dollars.
On Monday I will endeavor to close this business & stipulate a clause for the purchase & you shall immediately be inform’d of the result.  I have the honor to be very respectfully Sir Your Obnt: Servt.

James Lear: Cathcart

